F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                       UNITED STATES CO URT O F APPEALS
                                                                       August 22, 2007
                                     TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                        Clerk of Court

 JIA Y A N G H U A ,

          Petitioner - A ppellant,
 v.

 UNIVERSITY OF UTAH; DAVID
 PERSHING, Vice President;
                                                        No. 07-4070
 U N IV ERSITY O F U TA H
                                              (D.C. No. 2:06-CV-00662-DAK)
 SOCIOLO GY DEPARTM ENT;
                                                         (D. Utah)
 FREDERICK RH OD EW ALT,
 Sociology Department Chair;
 SOCIOLO GY GR AD UA TE
 COM M ITTEE; GEORGE M ILLER,
 Graduate D irector,

          Respondents - Appellees.


                              OR DER AND JUDGM ENT *


Before L UC ER O, HA RTZ, and GORSUCH, Circuit Judges.


      Jiayang Hua, an expelled sociology graduate student at the University of

Utah, filed two unsuccessful pro se lawsuits in Utah state courts against the

University and several of its officials, challenging his expulsion on both federal

      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G ).
This case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent except under the doctrines of law of the case,
res judicata and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
and state law grounds. Unhappy with the results in his state court proceedings,

M r. Hua then filed a pro se complaint in the United States District Court for the

District of Utah, essentially attempting to appeal the state courts’ decisions. The

district court held, inter alia, that M r. Hua failed to state a claim due to the

Rooker-Feldman doctrine. Alternatively, it held that either res judicata (claim

preclusion) or the Utah statute of limitations barred his federal action. W e agree

and affirm.

                                          ***

      In M ay 1999, the Sociology Department at the University of Utah expelled

Jiayang Hua from its graduate program for failure to make sufficient progress

toward his doctoral degree. Over a year later, M r. Hua appealed this decision to

the department, which stood by its decision to expel him. M r. Hua then appealed

to the College of Social and Behavioral Science Academic M isconduct

Committee, which denied M r. Hua’s appeal in writing after granting him a full

evidentiary hearing in April 2001. Both the dean and vice president of academic

affairs reviewed and denied M r. Hua’s appeal before the University issued a final

written denial in M arch 2002.

      In August 2002, M r. Hua filed a lawsuit in state court against the

University, its vice president for academic affairs, the sociology department, and

its chair, seeking to revisit the U niversity’s decision to expel him. The U tah court

dismissed M r. Hua’s lawsuit for lack of jurisdiction under the Utah Government

                                           -2-
Immunity Act and the Utah Administrative Procedures Act. Instead of appealing

this dismissal, M r. Hua brought a second state court lawsuit in July 2003 against

the University, the sociology department, its chair, and the graduate program

director. Here, M r. Hua again sought review of the University’s decision to expel

him, though he also added claims for money damages, alleging emotional distress

and violations of his federal rights, including under the Takings Clause. The state

trial court this time held that Utah’s four-year statute of limitations barred M r.

Hua’s federal claims and res judicata barred his state claims. M r. Hua appealed

to the Utah appellate court, which affirmed; both the Utah Supreme Court and

United States Supreme Court declined to take his case.

      In August 2006, M r. Hua filed the present action in the United States

District Court for the District of Utah, seeking review of his expulsion

proceedings and state court suits, alleging violations of his federal rights, and

seeking damages. The district court held that the Rooker-Feldman doctrine

prevented it from entertaining his suit. See Bolden v. City of Topeka, Kan., 441

F.3d 1129, 1139 (10th Cir. 2006) (“The Rooker-Feldman doctrine prohibits

federal suits that amount to appeals of state-court judgments.”). Alternatively,

the district court held that res judicata (claim preclusion) foreclosed its review.

See MACTEC, Inc. v. Gorelick, 427 F.3d 821, 831 (10th Cir. 2005) (“The doctrine

of res judicata, or claim preclusion, will prevent a party from relitigating a legal

claim that was or could have been the subject of a previously issued final

                                          -3-
judgment.”) (internal citation omitted). Indeed, the district court held that (1) the

Utah state courts issued final judgments on the merits; (2) M r. Hua sued the same

parties as in the Utah state court proceedings; and (3) M r. Hua brought an

identical cause of action in federal court that he brought in state court. Finally,

the district court held M r. Hua’s federal lawsuit also suffered from fatal

limitations problems. See Utah Code Ann. § 78-12-25(3) (providing four-year

statute of limitations “for relief not otherwise provided by law”). Thus, the

district court dismissed with prejudice M r. H ua’s complaint, under, inter alia, 28

U.S.C. § 1915(e)(2)(B)(ii), for failure to state a claim. 1

      The charges leveled in M r. Hua’s complaint fall into three broad categories:

(1) those seeking review of his state court proceedings, alleging, for example,

abuse of discretion by Utah judges; (2) those seeking direct review of the

University’s decision to terminate him; and (3) those alleging violations of his

federal rights. Construing M r. Hua’s pro se complaint w ith due generosity, see

Andrews v. Heaton, 483 F.3d 1070, 1076 (10th Cir. 2007), we affirm the district

court’s dismissal for substantially the same reasons as outlined in its well-

reasoned opinion. 2


      1
         The district court also found M r. Hua’s complaint frivolous under 28
U.S.C. § 1915(e)(2)(B)(i). Because we agree with the district court that M r. Hua
fails to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii), we need not address its
alternative frivolousness ruling.
      2
          W e grant M r. Hua’s motion to make “technical corrections” to his
                                                                      (continued...)

                                           -4-
      First, as the district court explained, it is not generally our role as federal

judges to entertain appeals from state courts. See W right, M iller & Cooper, 18B

Fed. Prac. & Proc. § 4469.1 (“The ‘Rooker-Feldman’ doctrine . . . establishes a

nearly redundant limit on federal subject-matter jurisdiction. The basic theory is

that only the U nited States Supreme Court has been given jurisdiction to review a

state-court decision. The general statutes that establish original federal

subject-matter jurisdiction in the district courts do not extend to an ‘appeal’ from

a state-court judgment. This doctrine is nearly redundant because most of the

actions dismissed for want of jurisdiction also could be resolved by invoking the

claim- or issue-preclusion consequences of the state judgments.”). To the extent

that M r. Hua seeks to set aside the state court rulings against him – which he does

in asserting that the state courts applied inappropriate legal standards and in

questioning their judgments and discretion – we lack jurisdiction to hear his

claims and affirm dismissal of those portions of his appeal for lack of subject

matter jurisdiction under Rooker-Feldman.

      As to the claims that the University unfairly expelled him – claims M r. Hua

has effectively recycled through the Utah courts and now through the federal

court system – the district court properly held that the Utah state court decisions




      2
      (...continued)
opening brief.

                                          -5-
precluded M r. Hua’s federal court claims. Accordingly, we affirm dismissal of

those claims as res judicata.

      Finally, M r. Hua’s federal claims are time barred. Even if – most

generously to M r. Hua – the statute-of-limitations clock did not begin ticking

until M arch 11, 2002, when the University issued its final order upholding its

M ay 1999 decision to expel him, he did not file his complaint in the district court

until August 2006. This is clearly outside of the applicable four-year limitations

window, and we are pointed to no relevant authority indicating that M r. Hua’s

claims should be tolled. Affirmed.



                                       ENTERED FOR THE COURT



                                       Neil M . Gorsuch
                                       Circuit Judge




                                         -6-